CAMPBELL, Judge.
It is not infrequent to hear the most populous county in the State of North Carolina — Mecklenburg County — referred to as “The Great State of Mecklenburg.” This great county is not only famous as the most populous county in the State but also as the county where on May 20, 1775, independence from England was declared in the famous Mecklenburg Declaration of Independence — documented on the North Carolina State flag. Despite such fame, the District Court Judges of that county have not acquired jurisdiction to entertain motions filed in causes pending in the Superior Court of DeKalb County, State of Georgia. The State of Georgia is not even contiguous to Mecklenburg County. It is elementary that no court can make orders affecting its citizens until and unless proper jurisdiction has been obtained.
Rule 2 of the Rules of Civil Procedure provides:
“There shall be in this State but one form of action for the enforcement or protection of private rights or the redress of private wrongs, which shall be denominated a civil action.” G.S. 1A-1, Rule 2.
Rule 3 as contained in G.S. 1A-1 provides how a civil action is commenced. There is no provision for any such procedure as was attempted in this case. For the lack of any jurisdiction, the purported order of Judge Arbuckle entered 4 February 1971 is reversed, and this cause is remanded to the District Court of Mecklenburg County for the entry of an order dismissing the motion filed 27 July 1970, by Ernest Phillip Bradley.
Reversed and remanded.
Chief Judge Mallard and Judge Hedrick concur.